NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                        Argued  September  12,  2016  
                                        Decided  December  22,  2016  
  
  
                                                       Before  
  
                                    DIANE  P.  WOOD,  Chief  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    DIANE  S.  SYKES,  Circuit  Judge  
  
  
No.  16-­‐‑1202                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
MONIQUE  COUVILLION,                                                        Southern   District   of   Indiana,  
     Plaintiff-­‐‑Appellant,  
                                                                            Indianapolis  Division.  
                    v.                                                        
                                                                            No.  1:14-­‐‑cv-­‐‑1842-­‐‑DKL-­‐‑SEB  
SPEEDWAY  LLC,                                                              Denise   K.   LaRue,   Magistrate  
      Defendant-­‐‑Appellee.                                                Judge.  
  

                                                        Order  
       
     Monique  Couvillion  injured  herself  while  adding  air  to  her  car’s  tires  at  a  Speedway  
service  station  in  Cumberland,  Indiana.  Either  her  foot  or  the  air  hose  snagged  on  a  pal-­‐‑
let  of  salt  bags  near  the  air  pump,  and  she  fell  awkwardly.  The  parties  agreed  to  have  a  
magistrate  judge  decide  this  suit,  see  28  U.S.C.  §636(c),  which  rests  on  the  diversity  ju-­‐‑
risdiction.  
       
     The  magistrate  judge  granted  summary  judgment  to  Speedway,  2016  U.S.  Dist.  LEXIS  
6383  (S.D.  Ind.  Jan.  20,  2016),  ruling  that  it  could  not  be  liable  because  the  pallet  was  
easy  to  see  (Couvillion  admits  seeing  it)  and  Speedway  had  no  reason  to  anticipate  that  

                                                                                                                        
No.  16-­‐‑1202                                                                                         Page  2  

accidents  would  ensue.  The  fall  occurred  in  daylight  and  no  other  elements,  such  as  
snow,  obscured  the  view.  The  magistrate  judge  applied  the  standards  in  Restatement  
(Second)  of  Torts  §§  343,  343A  (1965),  which  Indiana  has  adopted  for  use  in  premises-­‐‑
liability  cases.  See,  e.g.,  Douglass  v.  Irvin,  549  N.E.2d  368  (Ind.  1990).  
       
     We  affirm  for  substantially  the  reasons  given  in  the  magistrate  judge’s  opinion,  
though  we  briefly  discuss  Couvillion’s  principal  appellate  arguments.  
       
     She  maintains  that,  even  though  the  pallets  were  visible,  she  did  not  appreciate  the  
tripping  hazard  and  therefore  should  be  able  to  recover.  This  is  a  subjective,  plaintiff-­‐‑
specific  line  of  argument.  But  Indiana  law  poses  an  objective  inquiry:  It  asks  how  own-­‐‑
ers  of  business  premises  should  expect  reasonable  customers  to  understand  and  react  to  
risks,  not  how  careless  ones  might  proceed.  See,  e.g.,  Miller  v.  Rosehill  Hotels,  LLC,  45  
N.E.3d  15,  20  (Ind.  App.  2015)  (a  risk  is  “‘[o]bvious’  [and  not  a  source  of  liability  if]  both  
the  condition  and  the  risk  are  apparent  to  and  would  be  recognized  by  a  reasona-­‐‑
ble  person,  in  the  position  of  the  visitor,  exercising  ordinary  perception,  intelligence,  and  
judgment.”)  (emphasis  added).  
       
     Couvillion  also  contends  that  Indiana’s  courts  favor  jury  trials  in  tort  suits.  See,  e.g.,  
Countrymark  Cooperative,  Inc.  v.  Hammes,  892  N.E.2d  683,  688  (Ind.  App.  2008)  (“negli-­‐‑
gence  cases  are  especially  fact  sensitive  and  are  governed  by  a  standard  of  the  objective  
reasonable  person—one  best  applied  by  a  jury  after  hearing  all  of  the  evidence.”)  (cita-­‐‑
tions  and  internal  quotation  marks  omitted);  Yates  v.  Johnson  County  Board  of  Commis-­‐‑
sioners,  888  N.E.2d  842,  847  (Ind.  App.  2008);  Winchell  v.  Guy,  857  N.E.2d  1024,  1026–27  
(Ind.  App.  2006).  Maybe  Indiana’s  judiciary  would  have  submitted  Couvillion’s  claim  to  
a  jury.  But  federal  rules  govern  the  allocation  of  tasks  between  judge  and  jury  in  federal  
court.  See,  e.g.,  Mayer  v.  Gary  Partners  &  Co.,  29  F.3d  330  (7th  Cir.  1994).  In  federal  prac-­‐‑
tice,  reflected  in  Fed.  R.  Civ.  P.  56,  the  absence  of  a  material  factual  dispute  means  that  a  
judge  will  resolve  the  case  by  summary  judgment.  We  know  from  Walker  v.  Armco  Steel  
Corp.,  446  U.S.  740  (1980),  and  other  decisions,  that  federal  procedure  governs  all  federal  
cases,  even  if  this  implies  an  outcome  different  from  the  one  likely  in  state  court.  

                                                                                                    AFFIRMED  
No. 16‐1202                                                                         Page 3 
 
   SYKES, Circuit Judge, dissenting. Monique Couvillion sustained a serious injury when 
she tripped and fell while using the air pump at a Speedway service station in 
Cumberland, Indiana. Two wooden pallets stacked with bags of salt surrounded the 
pump on either side. To access the air hose, Couvillion had to position her car between 
the pallets and navigate around them while filling her tires. She fell when her foot or 
the air hose caught on one of the pallets. 

   Couvillion sued Speedway in state court alleging that it negligently maintained the 
premises, creating a dangerous condition that caused her injury. Speedway removed 
the case to federal court. A magistrate judge entered summary judgment for Speedway 
and Couvillion appealed. 

   The parties agree that Indiana’s law of premises liability applies. Indiana has 
adopted §§ 343 and 343A of the Restatement (Second) of Torts: 

       § 343. A possessor of land is subject to liability for physical harm caused to his 
       invitees by a condition on the land if, but only if, he 

          (a) knows or by the exercise of reasonable care would discover the condition, 
          and should realize that it involves an unreasonable risk of harm to such 
          invitees, and 

          (b) should expect that they will not discover or realize the danger, or will fail 
          to protect themselves against it, and 

          (c) fails to exercise reasonable care to protect them against the danger. 

       § 343A(1). A possessor of land is not liable to his invitees for physical harm 
       caused to them by any activity or condition on the land whose danger is known 
       or obvious to them, unless the possessor should anticipate the harm despite such 
       knowledge or obviousness. 

RESTATEMENT (SECOND) OF TORTS §§ 343, 343A(1) (AM. LAW INST. 2016). 

   The magistrate judge held that no reasonable jury could find that Speedway had 
breached its duty of care under §§ 343 and 343A. My colleagues affirm that decision, 
but they give short shrift to a key part of the liability analysis summarized in §§ 343 and 
343A. 

    
No. 16‐1202                                                                          Page 4 
 
    When a known or obvious premises condition causes injury, the landowner is 
subject to liability if a reasonable landowner would anticipate that (1) invitees will fail 
to protect themselves against the condition, or (2) harm may occur despite the 
obviousness of the condition or an invitee’s actual awareness of it. The commentary to 
§ 343A elaborates on these liability principles: 

       f. There are, however, cases in which the possessor of land can and should 
       anticipate that the dangerous condition will cause physical harm to the invitee 
       notwithstanding its known or obvious danger. In such cases the possessor is not 
       relieved of the duty of reasonable care which he owes to the invitee for his 
       protection. This duty may require him to warn the invitee, or to take other reasonable 
       steps to protect him, against the known or obvious condition or activity, if the possessor 
       has reason to expect that the invitee will nevertheless suffer physical harm. 

       Such reason to expect harm to the visitor from known or obvious dangers may 
       arise, for example, where the possessor has reason to expect that the invitee’s attention 
       may be distracted, so that he will not discover what is obvious, or will forget what he has 
       discovered, or fail to protect himself against it. 

Id. § 343A(1) cmt. f (emphases added).  

    Accordingly, Indiana courts have recognized that “in the proper case, a landowner 
may anticipate that a known or obvious danger will cause harm to the invitee when, for 
example, there is reason to expect that the invitee’s attention may be distracted.” Merrill 
v. Knauf Fiber Glass GmbH, 771 N.E.2d 1258, 1267 (Ind. Ct. App. 2002). 

   Applying these standards here, a reasonable jury could find that Speedway should 
have anticipated that customers using ordinary care for their own safety would 
nonetheless misapprehend the risk presented by the pallets or fail to protect themselves 
against it. Speedway positioned the pallets on either side of the air pump, blocking 
access to the pump from the sides. To access the air hose, a customer had to park 
directly in front of the pump, at an angle between the pallets, leaving little room to 
navigate on foot to reach the vehicle’s tires while using the pump. Speedway’s 
placement of the pallets thus created both a tripping hazard and an obstacle for the air 
hose to catch on. A reasonable jury could conclude that even though the presence of the 
pallets was obvious (and Couvillion was in fact aware of them), Speedway should have 
anticipated that its customers could become distracted while filling their tires or 
otherwise would fail to adequately protect themselves against the danger presented by 
the two pallets placed so near to the air pump. 
No. 16‐1202                                                                              Page 5 
 
    Finally, I have a brief comment about the summary judgment standard. My 
colleagues write that “[i]n federal practice, reflected in Fed. R. Civ. P. 56, the absence of 
a material factual dispute means that a judge will resolve the case by summary 
judgment.” Order at 2. Not so. Under Rule 56 (and in state practice), a judge may 
resolve the case by summary judgment only if there is no material factual dispute “and 
the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a) (emphasis 
added); see also IND. R. TRIAL P. 56(C). The historical facts are undisputed here, but it 
doesn’t follow that a judge decides liability. Couvillion is entitled to have a jury 
determine Speedway’s liability unless on this record no reasonable jury could find a 
breach of duty under §§ 343 and 343A. I’ve already explained why a reasonable jury 
could find that Speedway breached its duty to invitees. 

    I would reverse the judgment of the district court and remand the case for a jury 
trial.